ORDER

Robert Farrington Truss-El appeals a district court judgment that dismissed his civil rights action filed under 42 U.S.C. § 1983. This case has been referred to a panel of the court pursuant to Rule 34(j)(l). Rules of the Sixth Circuit. Upon examination, this panel unanimously *303agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Plaintiff filed his complaint in the district court alleging that he was forcibly removed from his cell using chemical spray despite his epilepsy after he covered his cell window with ink and barricaded his door because the defendant corrections officer refused to give plaintiff his food loaf dinner. In addition to the corrections officer, plaintiff named as defendants the prison warden, a prison nurse, and a corrections lieutenant who led the team that removed plaintiff from his cell. Plaintiff sought declaratory and injunctive relief and compensatory and punitive damages. The district court dismissed the complaint sua sponte for failure to state a claim upon which relief can be granted pursuant to 42 U.S.C. § 1997e(c) and 28 U.S.C. §§ 1915(e)(2) & 1915A. Plaintiff filed a timely notice of appeal.
On appeal, plaintiff primarily addresses matters outside the scope of his complaint. Plaintiff also has filed motions for the appointment of counsel, for an evidentiary hearing, for a protective order, for pauper status, and for relief from the district court’s judgment. Upon de novo review, see McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.1997), we will deny plaintiffs motions and affirm the judgment for the reasons stated by the district court. Essentially, plaintiff alleged nothing that rises to the level of a violation of his Eighth Amendment rights. See Hudson v. McMillian, 503 U.S. 1, 6-9, 112 S.Ct. 995, 117 L.Ed.2d 156 (1992); Cunningham v. Jones, 567 F.2d 653, 659-60 (6th Cir.1977).
For the foregoing reasons, plaintiffs motions are denied, and the district court’s judgment is affirmed. See Rule 34(j)(2)(C), Rules of the Sixth Circuit.